DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-24 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu in view of Nguyen (US 8,431,436).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0176384) in view of Nguyen (US 8,431,436).
Regarding claims 1, Wu discloses:
A chip for hybrid bonded interconnect bridging for chiplet integration, the chip comprising: 
a first chiplet (110, ¶0016); 

an interconnecting die (140, ¶0031) coupled to the first chiplet and the second chiplet through a copper to copper bond ((¶0033 discloses copper post 148a is bonded to copper post 132b, ¶0027, without a solder cap 148b present).
Wu does not disclose “a hybrid bond”.  In a similar device, however, Nguyen discloses a hybrid bond is used to join adjacent chiplets (column 3 lines 39-64).  Nguyen discloses that a structure as taught provides improved bonding between adjacent copper surfaces (column 3 lines 61-64).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Wu, including providing a hybrid bond in order to provide improved bonding as taught by Nguyen.
Regarding claim 9, Wu discloses:
An apparatus for hybrid bonded interconnect bridging for chiplet integration, the apparatus comprising: 
one or more components (RDL 160, ¶0048), wherein at least one component is operatively coupled to a chip and the chip comprises: 
a first chiplet (110, ¶0016); 
a second chiplet (120, ¶0016); and 
an interconnecting die (140, ¶0031) coupled to the first chiplet and the second chiplet through a copper to copper bond (¶0033). Wu does not disclose “a hybrid bond”.  In a similar device, however, Nguyen discloses a hybrid bond is used to join adjacent chiplets (column 3 lines 39-64).  Nguyen discloses that a structure as taught provides improved bonding between adjacent copper surfaces (column 3 lines 61-64).  
Regarding claim 17, Wu discloses:
A method of hybrid bonded interconnect bridging for chiplet integration, the method comprising: 
bonding an interconnecting die (140) to a first chiplet (110) and a second chiplet (120).  Wu does not disclose “using a hybrid bond”.  
In a similar method, however, Nguyen discloses a hybrid bond is used to join adjacent chiplets (column 3 lines 39-64).  Nguyen discloses that a structure as taught provides improved bonding between adjacent copper surfaces (column 3 lines 61-64).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Wu, including providing a hybrid bond in order to provide improved bonding as taught by Nguyen.
Regarding claims 2, 10 and 18 the modification of Nguyen further discloses:
wherein the hybrid bond comprises an oxide bond and a copper bond (column 3 lines 39-64).
Regarding claim 3, 11, and 19, Wu further discloses:
wherein the interconnecting die (140) comprises one or more trans-silicon via (TSV) connections (143, ¶0032) between the first chiplet (110) and the second chiplet (120).
Regarding claim 4, 12 and 20, Wu further discloses:

Regarding claim 5, 13, and 21, Wu further discloses:
wherein the chip further comprises an epoxy molding layer (125, ¶0035), one or more conductive pillars (132, ¶0026) coupled to the first chiplet (110), and one or more conductive bumps (170, ¶0048) applied to the one or more conductive pillars.	
Regarding claim 6, 14, and 22, Wu further discloses:
wherein the chip further comprises a dielectric layer (125) and one or more through-dielectric vias (132) coupled to the first chiplet (110).
Regarding claims 7, 15 and 23, Wu in view of Nguyen does not disclose “wherein the dielectric layer comprises fluorosilicate glass (FSG)”.  Applicant is advised that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide FSG as the dielectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, the claimed limitations are considered met.
Regarding claim 8, 16, and 24, Wu in view of Nguyen further discloses:
another interconnecting die bonded to one or more other chiplets using another hybrid bond (¶0028 of Wu and column 3 lines 39-64) of Nguyen.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.